Appeal from a judgment of the Supreme Court (Feldstein, J.), entered August 14, 2008 in Franklin County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
In 1994, petitioner was convicted of unlawful imprisonment in the first degree and criminal possession of a weapon in the fourth degree and sentenced as a persistent felony offender to an aggregate prison term of 15 years to life (People v Staton, 235 AD2d 560 [1997], lv denied 89 NY2d 1101 [1997]). Petitioner thereafter commenced this CPLR article 70 proceeding seeking a writ of habeas corpus contending that the persistent felony offender sentencing provisions of Penal Law § 70.10 and CPL 400.20 violate his US Constitution 6th Amendment rights. Inasmuch as this argument has been considered and rejected by the Court of Appeals (see People v Rivera, 5 NY3d 61, 68 [2005], cert denied 546 US 984 [2005]; see also People v Gilbo, 52 AD3d 952, 955 [2008], lv denied 11 NY3d 788 [2008]; People v Eberhart, 48 AD3d 898, 899 [2008], lv denied 10 NY3d 958 [2008]; People v Jackson, 46 AD3d 1110, 1111 [2007], lv denied 10 NY3d 766 [2008]), Supreme Court properly denied petitioner the requested relief.
Cardona, P.J., Spain, Kane, Stein and McCarthy, JJ., concur. Ordered that the judgment is affirmed, without costs.